Citation Nr: 1047101	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.G. 




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1999, 
with a prior period of active duty for training from June 1993 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in December 2005 and July 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection for 
bilateral hearing loss and PTSD.  

In September 2010, the Veteran and his wife, C.G., testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing.  A transcript of the hearing is associated with 
the claims file.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has 
bilateral hearing loss that is due to any incident or event in 
active military service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such as 
organic diseases of the nervous system, e.g., sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year after the date of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Depending on the evidence and 
contentions of record in a particular case, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not preclude service connection for 
hearing loss that first met the regulations requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. 
App. at 159-60.  

The Veteran has asserted that he currently has bilateral hearing 
loss that is related to his military noise exposure.  At the 
September 2010 Travel Board hearing, the Veteran testified that 
he noticed his hearing deteriorating during service after a 
shotgun was fired near his head, and that he continued to notice 
a hearing problem after service, although he ignored it.  The 
Veteran's wife also testified that she currently notices that the 
Veteran has problems hearing.  

The Veteran's personnel records reflect that he served as 
military police during his active military service and other 
service records reflect that he was routinely exposed to 
hazardous noise.  See August 1998 audiogram report.  Given this 
evidence, the Veteran's military noise exposure is presumed.  

The Veteran's service treatment records contain several audiogram 
reports, including one reference audiogram conducted in August 
1998 and others that are undated.  While the preponderance of the 
audiogram reports reflect that the Veteran's hearing was normal 
bilaterally, one report reflects that the Veteran suffered from 
hearing loss in his right ear at the frequencies of 2000, 3000, 
and 4000 Hertz.  Likewise, the service treatment records reflect 
that the Veteran suffered from right ear haring loss in the 
frequencies of 1000, 2000, and 3000 Hz at his expiration of term 
of service examination (ETS) in May 1999.  

While the service treatment records reflect that the Veteran 
suffered from right ear hearing loss during and at the 
termination of service, and the Veteran has provided competent 
lay evidence that his hearing problem continued after service, 
the Board notes that the evidentiary record does not contain any 
competent medical evidence that shows the Veteran has a current 
hearing disability, as defined by VA.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in April 2008 to 
determine if he has a current hearing disability that is related 
to his military service.  However, the audiogram conducted at the 
April 2008 VA examination revealed normal hearing bilaterally, 
with 100 and 96 percent word recognition scores in his left and 
right ears, respectively.  See April 2008 VA examination report.  

The audiologist who conducted the April 2008 examination reviewed 
the Veteran's claims file, noting his military noise exposure and 
the in-service audiogram reports.  The VA examiner stated that 
the in-service test results following the August 1998 reference 
audiogram did not indicate any significant change and further 
stated that, in comparing the current normal thresholds to the 
Veteran's previous tests, it is likely that the Veteran's right 
ear canal collapses when a headset is used for a hearing test.  
While the VA examiner noted that the Veteran had high frequency 
hearing loss during service, he also noted that the Veteran has 
soft ear canals and explained that a collapsing canal means that, 
when pressure is applied to the ear, via a headset, the canal of 
that ear will either close or narrow giving the appearance of 
hearing loss.  The examiner stated that insert ear phones were 
used on at the April 2008 examination, which keep the ear canal 
open and apply no pressure to the outside of the ear and, thus, 
it was his opinion that the Veteran's hearing loss is not caused 
by or is a result of his military service.  

There is no indication or assertion that the April 2008 VA audio 
examination was inadequate to evaluate the Veteran's current 
hearing impairment and, thus, the April 2008 VA examination 
report is considered competent medical evidence.  The Board finds 
that the opinion provided by the April 2008 VA examiner is 
competent, credible, and probative, as his opinion is supported 
by a complete rationale that appears to be based on all relevant 
facts in this case, including a review of the claims file, 
examination of the Veteran, and the examiner's medical expertise.  

The evidentiary record contains a September 2006 VA outpatient 
treatment record which reflects that the Veteran had hearing loss 
on a mini audio screen but there is no audiogram report 
associated with the treatment record.  Without the audiogram 
report, the Board is unable to determine if the hearing loss 
noted in the treatment record meets the criteria to be considered 
a hearing loss disability by VA.  Therefore, the Board finds that 
the September 2006 VA treatment record is not competent or 
credible evidence of a current hearing loss disability.  

Likewise, the Board again notes that the Veteran has provided 
competent lay evidence that he currently has a hearing problem 
and that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, a 
layperson is generally capable of reporting that he or she is 
unable to hear.  However, the Board finds that a layperson is not 
qualified to report that impaired hearing reaches the level to be 
considered a disability, as VA requires that this evidence be 
shown by evaluating auditory thresholds on an audiometer or 
speech recognition scores using the Maryland CNC Test.  See 
38 C.F.R. § 3.385.  Therefore, the Veteran's report of suffering 
from bilateral hearing loss is not considered competent evidence 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In evaluating the ultimate merit of this claim, the Board notes 
that the evidence shows the Veteran had right ear hearing loss, 
as defined by VA, during service.  However, it does not appear 
that the Veteran's in-service hearing loss disability was a 
chronic disability, as there is no post-service evidence of 
record that shows the Veteran has a current hearing loss 
disability, as defined by VA.  

Without proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
U. S. Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claims 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, the evidence does not show that the 
Veteran has had bilateral hearing loss at any time during the 
pendency of this claim and appeal.  In fact, the evidence 
reflects that the right ear hearing loss the Veteran manifested 
during service was not a chronic disability, as there is no 
further indication of a hearing loss disability since that time.  

The Board has also considered whether presumptive service 
connection may be granted for hearing loss.  However, as noted, 
there is no indication that the Veteran manifested an organic 
disease of the nervous system, shown to include hearing loss, to 
a compensable degree within his first post-service year or at any 
time since service.  See 38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss, as there is no evidence of a current 
disability, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in August 2005 and February 2006 
which fully addressed all required notice elements and were sent 
prior to the initial AOJ decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  Thus, the Board concludes that 
the Veteran has been provided with proper notice.  
While it does not appear that the RO provided the Veteran with 
notice as to how disability ratings and effective dates are 
assigned, the Board finds no prejudice to the Veteran in 
proceeding with the present decision, as such issues are moot, 
given the denial of the claim herein.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service and post-service treatment records and neither 
the Veteran nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Indeed, the 
Veteran was afforded a VA audio examination in April 2008 and he 
was afforded the opportunity to set forth his contentions at the 
hearing before the undersigned in September 2010.    It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

In July 2005, the Veteran filed a claim seeking entitlement to 
service connection for PTSD, among other disabilities.  In 
support of his claim, the Veteran has asserted that he believes 
his current diagnosis of PTSD is related to his active duty 
service in Haiti in conjunction with Operation Restore Democracy.  
At the outset, the Board notes that, while the Veteran 
specifically filed a claim seeking service connection for PTSD, 
review of the record reveals that he has been variously diagnosed 
with PTSD and major depression.  See November 2005 VA examination 
report.  In construing a claim, the Board must consider any 
disability that may reasonably be encompassed by several factors 
including, the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that the Secretary obtains in support of the claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the 
Board finds that the Veteran is seeking service connection for 
all psychiatric disabilities which may be related to his military 
service and are reflected in the record, including PTSD and major 
depression.  Therefore, the issue has been reframed as 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Veteran has provided specific details regarding several 
stressful events that occurred during his military service in 
Haiti, to which he believes his current psychiatric disability is 
related.  Specifically, he has asserted that, between 
approximately September and October 1994 while his platoon was 
providing security for a radio station, a sniper began firing at 
them, which resulted in pieces of concrete falling near where he 
was standing due to the impact from bullets.  He has asserted 
that they took cover and were ordered to hold their fire but that 
the platoon sergeant left them outside and ran inside the 
building, for which he was subsequently relieved from duty.  

He has also asserted that, in October 1994, his squad was sent to 
a Haitian police station to provide security for a small arms 
buyback program and, while there, a Haitian police officer 
accidentally pulled the trigger on a shotgun very close to the 
Veteran's head.  The Veteran reported that everyone took cover 
and, although he was not hit, he was disoriented by the gun shot.  

The Veteran has also asserted that, in approximately October 
1994, a riot erupted while his platoon was providing security for 
a warehouse that contained rice.  He has reported that he had a 
very sensitive item in his load bearing equipment and that a man 
grabbed onto his equipment, which resulted in his being fearful 
and striking the man in the head with his rifle.  He reported 
that the man's head was split open and that he thought he killed 
the man, as the crowd dragged the man away.  He also, reported, 
however, that he did not report the incident for fear that he 
would get in trouble.  

Finally, the Veteran has asserted that on one occasion, his 
platoon was providing security to take loads of trucks filled 
with garbage to a landfill.  He reported that people would hop on 
the truck trying to get something to eat and they were instructed 
to knock people off of the truck, which bothered him because they 
had to use great levels of force on people who were just hungry 
and posed no physical threat.  

The RO has attempted to verify the occurrence of the Veteran's 
reported stressors; however, the U.S. Army and Joint Services 
Records Research Center (JSRRC) has indicated that a search of 
unit histories do not document incidents as described by the 
Veteran.  See March 2007 JSRRC Response.  However, VA has 
recently amended its regulations regarding the evidentiary 
standard for establishing the required in-service stressor needed 
to establish service connection for PTSD.  Specifically, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity, is consistent with the 
places, types, and circumstances of service, and a VA 
psychiatrist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, the veteran's lay testimony 
alone may establish the occurrence of the in-service stressor.  

In this case, while the Veteran has reported four separate 
stressors, it appears that only the stressor involving incoming 
sniper fire is the type of stressor contemplated by the amended 
regulations regarding PTSD stressor verification, as it involves 
fear of hostile military or terrorist activity.  Therefore, only 
that stressor will be considered under the amended regulations.  

In this regard, while the Veteran was afforded a VA PTSD 
examination in November 2005 wherein the examining psychologist 
noted the Veteran's reported stressors, the examiner did not 
opine as to whether the Veteran's reported stressors were 
adequate to support a diagnosis of PTSD or if the Veteran's 
symptoms are related to the claimed stressors.  In fact, the 
November 2005 VA examiner did not provide an opinion as to 
whether the Veteran's PTSD and/or major depression are related to 
his military service, in general.  In addition, the Board notes 
that no medical professional has provided an opinion as to 
whether the Veteran's major depression is related to his military 
service, to include the stressful events reported by the Veteran.  
Therefore, the Board finds that a remand is needed in order to 
obtain a medical opinion that addresses the likelihood that the 
Veteran's current psychiatric disabilities are related to his 
military service.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination to address the etiology of 
his psychiatric disorders.  After an 
examination and review of the claims 
file, the examiner is asked to address 
the following:

a.	Was the incident involving in-coming 
sniper fire sufficient to produce 
PTSD? 

b.	Is it at least as likely as not (i.e., 
a probability of 50 percent) that 
there is a link between the Veteran's 
current psychiatric symptomatology and 
the incident involving in-coming 
sniper fire?

c.	The examiner should also address 
whether it is at least as likely as 
not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that any other psychiatric disorder 
reflected in the record is casually 
related to the Veteran's active 
military service, to include the 
incident involving in-coming sniper 
fire or any other stressful event 
reported by the Veteran.  

d.	A rationale must be provided for each 
opinion offered.  

e.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  He 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


